Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment and remarks filed 12/30/2021 have been fully considered, however, the amendment has not be entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the briquettes having a major dimension of 1-10 cm as recited in claim 1.

Applicant primarily argues:
“Huang operates with particles of iron ore “concentrates” — see paragraph [0058]. Such concentrate particles are really fine material. The subject claims define the use of briquettes of iron ore “fragments”. Iron ore fragments are not concentrate particles. The claimed invention does not work with concentrates even if pulverised to less than 100 mesh.

In addition, in Huang it is the coal in the “primary feedstock’ 105 of a mixture of iron oxide particles and pulverised coal particles that does the reduction/metallisation of the ore. It is not the biomass 117 that forms a layer 118 on top of the layer 114 of the “primary feedstock’. The biomass helps reform process gases to produce more syngas — not do the iron making as is the case in the subject invention. Therefore, Huang operates with a different mechanism to that of the invention.”
Remarks, pg. 6
The Examiner respectfully traverses as follows:
Huang teaches the concentrated fine particles of iron ore, preferably at least finer than 100 mesh (0.15mm), and preferably finer than 325 mesh, are mixed with fine particles of a carbon containing material preferably at least finer than 100 mesh (0.15mm), preferably finer than 200 mesh, i.e., coal or biomass (Huang, [0038]), and a hydrogen-containing compound as 
Moreover, the specification of the present invention states that the iron ore fragments, can also be referred to as fines, in which the fines are understood to mean fragments of less than 8mm (Specification pg. 6, lines 3-37). Therefore, Huang is capable of operating with agglomerates of a size larger than the 0.15mm size of the individual iron ore particles.

Applicant also argues:
“Therefore, all that Villareal adds to Huang is a different type of preheating step. The skilled person would see Villareal as no more than this. The skilled person would not see the Villareal preheating step as an additional step before the Huang microwave energy heating step 101. In particular, the skilled person would not conclude that it would have been obvious to include the Villareal preheating step before the Huang microwave energy heating step 101. Therefore the combination of Huang and Villareal does not direct one skilled in the art to the claimed process.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
Applicant is arguing that the microwave heating step of Huang is merely the preheating step for the plasma/electric arc heating step, however, Huang states that the further heating by plasma/electric arc heater turns the DRI into pig iron nuggets (Huang, [0042]), i.e., the microwave heating step is the direct reduction of the iron, an intermediate step, before processing the iron in to pig iron, the final product. Moreover, Villareal provides proper motivation for wanting to preheat the feed material, i.e., to avoid the re-oxidation of the feeding charge, achieve 

Applicant also argues:
“However, one skilled in the art would not have turned to Eiselle to modify Huang. Huang requires particles much smaller than Eiselle’s (e.g. finer than 100 mesh (0.014 cm)), and in fact, the preferred aspects are even finer (e.g. 200 mesh (0.0074 cm)). The skilled person reading Huang would understand the importance of operating with iron ore concentrates of small particle sizes to achieve the desired reactions. Even though Huang singly mentions agglomerates in paragraph [0059], Huang does not further define what is meant by such agglomerates. Therefore such isolated disclosure must still be taken in the context of the Huang invention and the teachings that the particle sizes are very small, regardless of whether they a single particles, or an agglomeration of small particles that still meet the required mesh sizes. Huang makes it clear that the fine particles are intended for the Huang process. The skilled person would not look to use much larger pellets described in Eiselle in the Huang process as such particles are clearly magnitudes larger that the particles used in Huang.”
Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
Eisele teaches that, similarly to Huang as discussed above, the mass of ore and reductant material are ore particles and reductant mixed together to form a coherent mass, i.e., agglomerate, and can be bonded together using a binder that had been added to the mass, where the mass has a suitable size of 4-8 cm in diameter (Eisele, Column 5, lines 34-39 and Column 5, line 63-Column 6, line 3). It is clear that the agglomerates of Huang, which include the iron ore particles (0.15mm), the carbon containing particles (0.15mm), i.e., biomass, and the hydrogen-containing particles plus the binder would be of similar composition to the mass of ore and reductant material as taught in Eisele. Therefore, one of ordinary skill in the art could use the pellets as described in Eisele in the process of Huang.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738